DETAILED ACTION
Acknowledgements
The amendment filed 9/12/2019 is acknowledged.
Claims 7, 12, and 21-37 are pending.
Claims 7, 12, and 21-37 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that in view of the amendments to the claims, the claims no longer fall within the “certain methods of organizing human activity” grouping of abstract ideas. Applicant further states that the claim is integrated into the practical application of using a metadata tree in the specific manner recited in the claim to process requests to access a data record in a data store to add a new data record to the data store, which increases the security of the data records.
Examiner notes, however, that the claims now recite the operations of “access a metadata tree from a metadata store, the metadata tree including a first node comprising key rotation information, and a second node under the first node in the metadata tree, the second node comprising a reference to a first data record in a data store of data records” “receive a first request to access the first data record;” “in 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 12, and 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 7 and 21-26 are directed to a system comprising a processor and a non-transitory storage medium, claims 12 and 27-33 are directed to an article comprising at least one non-transitory machine-readable medium, and claims 34-37 are directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
The claims recite accessing information about a patient, providing a requestor with access to the patient information if their permission has not been revoked, revoking the access, and then preventing a party from adding an additional health record to the patient’s health records, which is an abstract idea. Specifically, the claims recite “access a metadata tree from a metadata store, the metadata tree including a first node comprising key rotation information, and a second node under the first node in the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve managing legal interactions by controlling access to a patient’s health records by others according to rights and privileges. In addition, the use of cryptography in the act of “decrypt[ing] the reference in the second node using the first node key,” only involves the use of a mathematical calculation, and falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a processing system comprising: a processor and a non-transitory storage medium, an article comprising at least one non-transitory machine readable storage medium, a processing system, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of accessing a metadata tree from a metadata store, receiving a first request to access the first data record, in response to determining based on the key rotation information in the first node that a first node key has not been revoked, decrypting the reference in the second node using the first key and accessing the first data record using the reference after the decrypting, revoking access of a portion of the metadata tree by updating the key rotation information the first node, after the revoking, receiving a second request to add a new data record, and in response to determining based on the updated key rotation information in the first node that the first node key has been revoked, not allowing addition of a new node under the first node in the metadata tree. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processing system comprising a processor and a non-transitory storage medium, an article comprising at least one non-transitory machine readable storage medium, and a processing system, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of accessing information about a patient, providing a requestor with access to the patient information if their permission has not been revoked, revoking the access, and then preventing a party from adding an additional health record to the patient’s health records. As discussed above, taking the claim elements separately, the processing system comprising a processor and a non-transitory storage medium, the article comprising at least one non-
Dependent claims 21-33 further describe the abstract idea of accessing information about a patient, providing a requestor with access to the patient information if their permission has not been revoked, revoking the access, and then preventing a 

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 12, and 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7, 12, and 34 recite “not allow addition of a new node under the first node in the metadata tree, to prevent the adding of the new data record to the data store.” The terms “not allow addition of a new node . . . to prevent the adding of the new data 
Claims 21-37 are also rejected as each depends on either claim 7, 12, or 34.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, and 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7, 12, and 34 recite the limitation "the adding" in each claim, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7, 12, and 34 recite “in response to determining based on the key rotation information in the first node that a first node key has not been revoked, decrypt the reference in the second node using the first node key.” However, this step requires that decryption of the reference occur in response to determining that a first node key has not been revoked. However, the claim does not recite a prior operation in which this determining based on the key rotation information in the first node that a first node key has not been revoked occurs. Therefore, this limitation is indefinite because if the act of “decrypt” only occurs “in response to determining based on the key rotation information in the first node that a first node key has not been revoked,” and no function of determining based on the key rotation information in the first node that a first node key has not been revoked is carried out, then the act of “decrypt” could not be carried out. Claim 21-22, 27-28, and 35-36 are also rejected as each similarly recites an act that is performed “in response” to a determination, without reciting the act in which the determination occurs.
Claims 21-37 are also rejected as each depends on either claim 7, 12, or 34
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 7, 12, and 21-33 make reference to multiple statutory classes of invention. Claims 7 and 21-26 are directed to a processing system and claims 12 and 27-33 are directed to an article comprising a non-transitory machine-readable storage medium storing instructions executed by a processing system. However, each claim In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Technologies LP v. AOL LLC, 98 USPQ2d 1393 (Fed. Cir. 2011); IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)).
Claims 21-33 are also rejected as each depends on either claim 7 or 12.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapman (US 2011/0282678) for disclosing accessing a metadata of a user from a metadata store including security information, and preventing an encrypted electronic record of the user from being stored in an encrypted data store by a first participant in response to the security information indicating that permission of a first participant has been revoked by a second participant (Chapman ¶¶ 7-8, 45-47, 49-53, 56, 60-61, 66-64, 67).
Naeymi-Rad, et al. (US 8,984,017) for disclosing a metadata tree of a patient, where electronic health records are stored in the metadata tree, and the participants are healthcare participants (Naeymi-Rad Figures 8-11; 4:1-31, 46-60; 5:32-41; 5:54-6:24; 9:12-24; 13:6-28; 13:64-14:25; 15:16-16:5; 16:9-17:10; 17:15-23).
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685